Exhibit 10.2

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (this “Agreement”) is made by and between
Sean Sobers (“Employee”) and ON Semiconductor Connectivity Solutions, Inc.
(f/k/a Quantenna Communications, Inc., a Delaware corporation) (the “Company”
and, together with Employee, the “Parties”), effective as of the Effective Date
(as defined in Section 27).

WHEREAS, on March 27, 2019, ON Semiconductor Corporation, a Delaware corporation
(“ON Semiconductor”), Raptor Operations Sub, Inc., a Delaware corporation and a
wholly owned subsidiary of ON Semiconductor (“Merger Subsidiary”), and the
Company entered into a definitive Agreement and Plan of Merger (the “Merger
Agreement”) pursuant to which, effective as of June 19, 2019 (the “Closing
Date”), Merger Subsidiary merged with and into the Company (the “Merger”), with
the Company continuing as the surviving corporation in the Merger and a
wholly-owned subsidiary of ON Semiconductor;

WHEREAS, Employee’s employment with the Company is terminated effective as of
the Closing Date;

WHEREAS, Employee signed an At Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement with the Company, a copy of
which is attached to this Agreement as Exhibit B (the “Confidentiality
Agreement”);

WHEREAS, Employee entered into a Change of Control and Severance Agreement with
the Company on October 1, 2016, as amended December 22, 2016 (the “Severance
Agreement”);

WHEREAS, ON Semiconductor and Employee entered into a Consulting Agreement
effective as of the Closing Date (the “Consulting Agreement”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Employee may have
against the Company and any of the Releasees (as defined in Section 5),
including, but not limited to, any and all claims arising out of or in any way
related to Employee’s employment with or separation from the Company.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

1. Consideration. In lieu of and in complete satisfaction of all amounts due
under Sections 3(a)(i), 3(a)(ii) and 3(a)(iii) of the Severance Agreement, the
Company agrees to pay Employee the following amounts, in each case less
applicable withholding and deductions:

a. a one-time lump sum total amount of $176,526, payable within 10 days after
the Effective Date (which reflects a reduction of $190,199 pursuant to
Section 6(a) of the Severance Agreement); and

b. a one-time lump sum total amount of $182,770 (the “Retention Payment”) upon
completion of the Term (as defined in the Consulting Agreement) and subject to
Employee

 

1



--------------------------------------------------------------------------------

signing and not revoking the Company’s then standard release of claims (the
“Release”), which must become effective and irrevocable no later than the 60th
day following the end of the Term (the “Release Deadline”). If Employee does not
continue providing services pursuant to the Consulting Agreement through the end
of the Term, or if the Release does not become effective and irrevocable by the
Release Deadline, Employee will forfeit any right to the Retention Payment. In
no event will the Retention Payment be paid until the Release actually becomes
effective and irrevocable. Upon the Release becoming effective, the Retention
Payment will be payable in a lump sum without interest as soon as
administratively practicable after the Release becomes effective and irrevocable
but not later than 61 days following the end of the Term.

2. Stock. In lieu of and in complete satisfaction of all amounts due under
Sections 3(a)(iv) of the Severance Agreement and otherwise pursuant to
Section 2.05 of the Merger Agreement, the Company agrees to pay Employee a
one-time lump sum total amount of $3,958,873, payable within 10 days after the
Effective Date.

3. Benefits. Employee’s health insurance benefits shall cease on June 30, 2019,
subject to Employee’s right to continue Employee’s health insurance under COBRA.
Employee’s participation in all benefits and incidents of employment, including,
but not limited to, vesting in equity awards, and the accrual of bonuses,
vacation, and paid time off, ceased as of the Closing Date.

4. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses (other than
reimbursable business expenses under the Company’s business expense policy,
which shall be submitted within 30 days from the date hereof), matching
contributions (other than any matching contributions under the Company’s 401(k)
processed in the ordinary course or in connection with any applicable true-up
provisions upon year end or termination of the plan), commissions, and any and
all other benefits and compensation due to Employee.

5. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company, ON Semiconductor and their respective current and former officers,
directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Employee, on his own
behalf and on behalf of Employee’s respective heirs, family members, executors,
agents, and assigns, hereby and forever releases the Releasees from, and agrees
not to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, obligation, demand, or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess against any of the Releasees arising from
any omissions, acts, facts, or damages that have occurred up until and including
the Effective Date of this Agreement, including, without limitation:

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

2



--------------------------------------------------------------------------------

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, the following statutes (each, as amended): Title
VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Rehabilitation Act of 1973; the Americans with Disabilities Act of 1990; the
Equal Pay Act; the Fair Labor Standards Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
the Immigration Control and Reform Act; the California Family Rights Act; the
California Labor Code; the California Workers’ Compensation Act; and the
California Fair Employment and Housing Act;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement including claims for breach of this Agreement. This release does not
extend to any rights or claims for indemnification Employee may have pursuant to
any written indemnification agreement with the Company to which Employee is a
party or under applicable law. This release does not release claims that cannot
be released as a matter of law, including, but not limited to, Employee’s right
to file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Occupational Safety and Health Administration, the Securities and
Exchange Commission or any other local, state, or federal administrative body or
government agency (“Governmental Agency”) that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that any such filing or

 

3



--------------------------------------------------------------------------------

participation does not give Employee the right to recover any monetary damages
against the Company; Employee’s release of claims herein bars Employee from
recovering such monetary relief from the Company, except with respect to awards
for information provided to the Securities and Exchange Commission).

6. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that Employee has
been advised by this writing that: (a) Employee should consult with an attorney
prior to executing this Agreement; (b) Employee has forty-five (45) days within
which to consider this Agreement; (c) Employee has seven (7) days following his
execution of this Agreement to revoke this Agreement by providing written
notification to Mike Lane, Vice President of Human Resources, 5005 East McDowell
Road, Phoenix, AZ 85008 ATTN: Human Resources, Mike.Lane@onsemi.com, before the
end of such seven-day period (“Revocation Period”); (d) this Agreement shall not
be effective until after the Revocation Period has expired; (e) the release
contained in this section does not apply to rights and claims that may arise
after the date on which Employee signs this Agreement; (f) Employee knowingly
and voluntarily accepts the terms of this Agreement and (g) nothing in this
Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. The job titles, ages and other
information about the individuals in Employee’s Decisional Unit who are being
terminated pursuant to the Company’s reduction in force of those individuals in
the Decisional Unit who have not been selected for termination in the reduction
in force are set forth in the attached Exhibit A to this Agreement. In the event
Employee signs this Agreement and returns it to the Company in less than the
45-day period identified above, Employee hereby acknowledges that Employee has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement. Employee further agrees that any change to this Agreement,
whether material or immaterial, will not restart the forty-five (45) day period
for Employee to consider the terms of this Agreement. Upon signing this
Agreement Employee’s general release of claims, except for the ADEA Waiver, is
effective immediately, and not revocable.

7. California Civil Code Section 1542. Employee acknowledges that Employee has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY

 

4



--------------------------------------------------------------------------------

AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have thereunder, as well as under any other statute or common law
principles of similar effect.

8. No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Employee also represents that Employee does not intend to bring any claims on
Employee’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.

9. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company. Employee further agrees not to
apply for employment with the Company.

10. Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to Employee’s immediate family members, the Court in
any proceedings to enforce the terms of this Agreement, Employee’s attorney(s),
and Employee’s accountant and any professional tax advisor to the extent that
they need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that Employee
will not publicize, directly or indirectly, any Separation Information. Employee
understands that Employee can disclose this Agreement, and any other documents
or information (without notice to the Company) when communicating with a
Governmental Agency, or during the course of an investigation or proceeding that
may be conducted by any Government Agency. Nothing in this provision or this
Agreement is intended to prohibit or restrain Employee in any manner from making
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation.

11. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
nonsolicitation of Company employees. Employee’s signature below constitutes
Employee’s certification under penalty of perjury that Employee has returned all
documents and other items provided to Employee by the Company, developed or
obtained by Employee in connection with Employee’s employment with the Company,
or otherwise belonging to the Company.

12. No Cooperation. Employee agrees that Employee will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the

 

5



--------------------------------------------------------------------------------

Releasees, unless under a subpoena or other court order to do so or as related
directly to the ADEA waiver in this Agreement. Employee agrees both to
immediately notify the Company upon receipt of any such subpoena or court order,
and to furnish, within three (3) business days of its receipt, a copy of such
subpoena or other court order. If approached by anyone for counsel or assistance
in the presentation or prosecution of any disputes, differences, grievances,
claims, charges, or complaints against any of the Releasees, Employee shall
state no more than that Employee cannot provide counsel or assistance.

13. Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees, provided that, Employee may respond accurately and fully to any
question, inquiry or request for information when required by legal process
(e.g., a valid subpoena or other similar compulsion of law) or as part of a
government investigation. In addition, nothing in this provision or this
Agreement is intended to prohibit or restrain Employee in any manner from making
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation. Employee shall direct any inquiries by potential future
employers to the Company’s human resources department, which shall use its best
efforts to provide only the Employee’s last position and dates of employment.

14. Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.

15. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

16. Nonsolicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee shall not
directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company.

17. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

18. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN ALAMEDA COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES

 

6



--------------------------------------------------------------------------------

(“JAMS RULES”). THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH
DISPUTES. THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN
ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL
PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA
LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS
OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA
LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL
BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE
ARBITRATOR SHALL ISSUE A WRITTEN ARBITRATION DECISION, TO INCLUDE THE
ARBITRATOR’S ESSENTIAL FINDINGS AND CONCLUSIONS AND A STATEMENT OF THE AWARD.
THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED
TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE COMPANY SHALL
PAY ALL JAMS’ ARBITRATION FEES IN EXCESS OF THE AMOUNT OF COURT FEES THAT WOULD
BE REQUIRED OF EMPLOYEE IF THE DISPUTE WERE DECIDED IN A COURT OF LAW. EACH
PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN. NOTWITHSTANDING
ANYTHING TO THE CONTRARY, THIS PARAGRAPH SHALL NOT APPLY TO AN ACTION OR CLAIM
BROUGHT IN COURT PURSUANT TO THE CALIFORNIA PRIVATE ATTORNEYS GENERAL ACT OF
2004, AS AMENDED.

19. Tax Consequences. Employee agrees to indemnify and hold the Company harmless
from any claims, demands, deficiencies, penalties, interest, assessments,
executions, judgments, or recoveries by any government agency against the
Company for any amounts claimed due on account of Employee’s failure to pay or
delayed payment of, federal or state taxes, or damages sustained by the Company
by reason of any such claims, including attorneys’ fees and costs.

20. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that Employee has the capacity to act on Employee’s own
behalf and on behalf of all who might claim through Employee to bind them to the
terms and conditions of this Agreement. Each Party

 

7



--------------------------------------------------------------------------------

warrants and represents that there are no liens or claims of lien or assignments
in law or equity or otherwise of or against any of the claims or causes of
action released herein.

21. No Representations. Employee represents that Employee has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

22. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

23. [RESERVED].

24. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company and ON
Semiconductor, with the exception of the Confidentiality Agreement, the
Severance Agreement (to the extent incorporated herein by reference) and the
Consulting Agreement.

25. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer or General Counsel.

26. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.

27. Effective Date. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after Employee signs this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (such eighth
(8th) day, the “Effective Date”).

28. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

29. Voluntary Execution of Agreement. Employee understands and agrees that
Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Employee’s claims against the Company and any of the
other Releasees. Employee acknowledges that:

 

  (a)

Employee has read this Agreement;

 

8



--------------------------------------------------------------------------------

  (b)

Employee has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Employee’s own choice or has elected not to
retain legal counsel;

 

  (c)

Employee understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d)

Employee is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

ON SEMICONDUCTOR

     

CONNECTIVITY SOLUTIONS, INC.:

      EMPLOYEE:

Signature:

  /s/ George H. Cave    Signature:    /s/ Sean Sobers

Print Name:   George H. Cave    Print Name:    Sean Sobers

Date:   6/19/19    Date:    6/19/19

 

9